Citation Nr: 1634004	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  10-23 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bladder condition, to include as a result of in-service exposure to herbicides and as secondary to a service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1958 to November 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded for additional development in July 2015.  

The Board notes that the July 2015 remand also included the issues of entitlement to service connection for hypertension and entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU).  Subsequent rating decisions granted service connection for hypertension in March 2016 and a TDIU in August 2016.  Although it is unclear whether the Veteran has been notified of the August 2016 determination, the Board finds there is no present indication of any unresolved matter remaining on appeal as to these issues.  The issue listed on the title page of this decision is the only matter for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The July 2015 remand noted a January 2012 VA examiner had concluded that the Veteran's symptoms of urinary frequency and stress incontinence were less likely due to his service-connected diabetes mellitus, but failed to address whether there was any additional disability resulting from aggravation or any urinary symptomatology by the service-connected diabetes mellitus disability.  The remand directives included a request for a VA examiner to provide an opinion addressing whether the Veteran had any diagnosed bladder condition that was aggravated by his service-connected diabetes mellitus.  A remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

A February 2016 VA examiner found that it was less likely as not that the Veteran's bladder disorder was aggravated beyond its natural progression by a service-connected condition.  The examiner explained that his bladder outlet obstruction was due to prostatic hypertrophy that was due to an enlarged prostate and the KTP laser prostatectomy, which was performed to treat the hypertrophy.  Such does not sufficiently address the question of whether bladder problem could be aggravated by the service-connected diabetes mellitus.  See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).  Attributing the bladder outlet obstruction to the Veteran's prostate disorder does not necessarily negate the possibility of aggravation due to a service connected disability.  

As an additional matter, the Board notes that the Veteran also contends that he has a bladder disorder as a result of Agent Orange exposure.  An April 2011 statement B.M.B., M.D., found that it was reasonable to assume that his bladder dysfunction is directly related to exposure to certain chemicals.  This matter has not been addressed by VA medical opinion.  The Veteran is shown to have served in the Republic of Vietnam and credible evidence demonstrates he was likely exposed to herbicide agents as a result of that service.  Therefore, further development is required for an adequate determination.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Board finds additional VA medical opinions are required.  Prior to any examination, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Request that the February 2016 VA examiner, or if unavailable another appropriate medical specialist, clarify whether it is at least as likely as not that the Veteran has any bladder disorder (including bladder outlet obstruction) that:

a. had its onset in service, 
b. is etiologically related to his active service, to include as a result of herbicide exposure,
c. was caused by a service connected disability, to include diabetes mellitus and/or PTSD, or
d. was aggravated by a service connected disability, to include diabetes mellitus and/or PTSD.  

The examiner must acknowledge that credible evidence demonstrates the Veteran was likely exposed to herbicide agents during service in the Republic of Vietnam.  All necessary examinations, tests, and studies should be conducted.  

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Thereafter, the AOJ should address the issue remaining on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


